Citation Nr: 1613832	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-13 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for right posterior thigh dysthesia, rated currently as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 through October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted a higher 10 percent disability rating for right posterior thigh dysthesia.  The Veteran perfected a timely appeal in which he asserts entitlement to a still higher disability rating.

In October 2011, the Board determined that the evidence in the record raised an implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both issues of the Veteran's entitlement to an increased disability rating and for a TDIU were remanded for further development.  After the agency of original jurisdiction (AOJ) undertook actions to perform the ordered development, the matter was returned to the Board.

In July 2015, the Board determined that still additional development was necessary, including:  scheduling the Veteran for a VA examination to determine whether his service-connected disabilities render him unemployable; referral of the Veteran's right posterior thigh dysthesia to the Director of Compensation Service for consideration of an extra-schedular disability rating; and, readjudication of the issues on appeal by the AOJ.

For the reasons discussed below, the Board is of the opinion that the AOJ has not substantially complied with the development ordered in the July 2015 remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the original October 2011 remand, the Board determined that the evidence suggested facts that warranted referral of the issue of the Veteran's entitlement to a higher disability rating for right posterior thigh dysthesia to the Director of Compensation Service for consideration of an extra-schedular disability rating.  As the Board noted at that time, although the Board may not assign an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1) in the first instance, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Hence, the Board directed at that time that the matter be referred to the Under Secretary for Benefits, or the Director of Compensation and Pension Service (now the Director of Compensation Service) for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

Despite the Board's express instructions, the AOJ did not forward the matter to the Director of Compensation Service for consideration, but instead, simply readjudicated the issue in an April 2014 Supplemental Statement of the Case (SSOC) before returning the matter to the Board.  In the July 2015 remand, the Board determined that the ordered development was not performed substantially, and remanded the issue again so that the AOJ could, "refer the Veteran's claim for entitlement to an increase in a 10 percent rating for dysthesia of the right posterior thigh to the Director of Compensation Service for extra-schedular consideration."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The AOJ has taken action to perform the development action ordered by the Board.  Once again, however, the AOJ did not refer the issue concerning the Veteran's posterior right thigh dysthesia to the Director of Compensation Service for extra-schedular consideration.  Instead, the AOJ readjudicated the issue again in an October 2015 SSOC, determining on its own that "[t]here is no indication that [an] extra-schedular [rating] is warranted."  Again, the AOJ has not performed the development ordered by the Board.

As noted already above, the Board is within its authority in determining that the evidence in the record suggests facts that warrant referral for the extra-schedular procedures described under 38 C.F.R. § 3.321(b)(1).  To that end, the Board may, in the initial instance, order that the matter be referred to Director of Compensation Service for the extra-schedular procedures described under the regulation.  Floyd, 9 Vet. App. at 95.  Hence, in once again failing to refer the matter to the Director of Compensation Service, the AOJ has not complied with the Board's remand instructions.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the issue of the Veteran's entitlement to an increased disability rating for right posterior thigh dysthesia, rated currently as 10 percent disabling, must be remanded once again so that the matter may be referred to the Director of Compensation Service for action consistent with 38 C.F.R. § 3.321(b)(1).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26 , if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation Service for extra-schedular consideration.

Here, the disability rating to be assigned for the Veteran's posterior right thigh dysthesia remains in dispute.  The disability rating ultimately assigned for that disability may affect the Veteran's combined disability rating, and hence, his eligibility for a TDIU.  Accordingly, the question of the Veteran's entitlement to a TDIU remains dependent upon the ultimate outcome of the issue concerning the rating to be assigned for the Veteran's posterior right thigh dysthesia disability.  As such, the two issues are inextricably intertwined and the issue of the Veteran's entitlement to a TDIU must also be remanded.

Prior to referring the matter to the Director of the Compensation Service, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his service-connected right posterior thigh dysthesia, coronary artery disease with hypertension, and left inguinal herniorrhaphy since October 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an increased disability rating for right posterior thigh dysthesia, rated currently as 10 percent disabling, and for a TDIU.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is referring the issue concerning his right posterior thigh dysthesia to the Director of Compensation Service for consideration of an extra-schedular disability rating.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have rendered treatment for his right posterior thigh dysthesia, coronary artery disease with hypertension, and left inguinal herniorrhaphy since October 2015.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, refer the Veteran's claim for an increased disability rating for right posterior thigh dysthesia to the Director of Compensation Service for extra-schedular consideration.

4.  Perform other development warranted by the evidence.

5.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for right posterior thigh dysthesia, rated currently as 10 percent disabling, and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




